UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-2016



CHERYL A. SHARP,

                                               Plaintiff - Appellant,

             versus


KEITH FISHBURNE; PEGGY SMITH; MARVIN E. VANN;
SPECIAL OLYMPICS NORTH CAROLINA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-00-457-5-BR)


Submitted:    January 27, 2003            Decided:     February 14, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cheryl A. Sharp, Appellant Pro Se.    Gretchen W. Ewalt, MAUPIN,
TAYLOR & ELLIS, P.A., Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cheryl A. Sharp appeals the district court’s order granting

the Defendants’ motion to dismiss and dismissing her civil action

with prejudice for failure to comply with a court order.   We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.        See Sharp v.

Fishburne, No. CA-00-457-5-BR (E.D.N.C. July 30, 2002). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2